Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that this application is a continuation of US Application No. 17/018,592, filed September 11, 2020, issued as US Patent No. 11,155,413. Any information considered in the parent application has been considered in the instant application.
The specification, abstract, drawings and claims of September 27, 2021 are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on September 27, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9, 13, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (USPN 9415936) in view of French Document (FR 2716691, copy and machine translation attached, hereafter '691) 
Regarding Claim(s) 1, Rodriguez et al. teaches a spiral chute (embodiment in Figures 12-14) comprising: a center column assembly including a first center column segment (1201, 1301); a first plurality of chute assembly sections, each including a chute support arm (1310); a chute section (1304) coupled to the chute support arm; an outer wall support (1316) coupled to a distal end of the chute support arm; an outer wall segment (1315) coupled to the outer wall supports; wherein a proximal end of the chute support arm abuts the first center column segment. Rodriguez et al. fails to teach the first center column segment having a plurality of pairs of opposed apertures arranged in a spiral configuration and a support arm bolt having a distal end and a proximal end, wherein the distal end of each support arm bolt passes through a corresponding one of the first plurality of opposing apertures and engages a proximal end of the chute support arm. '691 teaches a spiral staircase having a center column segment (2) having a plurality of pairs of opposed apertures (8, Figures 3 and 4 show the opposed apertures) in a spiral configuration (due to the spiral configuration of the steps seen in Figure 1), a support arm (12) having a proximal end (end closest to column) and a distal end (end furthest from column), the support arm having a nut (19) secured to the proximal end (as seen in Figures 3 and 4); a support arm bolt (4) having a distal end (the end that engages nut 19 in Figure 3) and a proximal end (the end bearing the head 4a of the bolt), wherein a distal end of each support arm bolt passes through a corresponding one of the first plurality of opposing apertures and threadingly engages the nut (19, "being screwed into the nut 19") at the proximal end of the chute support arm such that the proximal end of the support arm abuts the center column segment (as seen in Figures 3 and 4). '691 discloses this arrangement allows for the stair step to be tightened against the column if the step loosens over time ("the step takes play and creaks under the load, it is very easy to tighten it by increasing the tightening torque communicated to the tie rod"). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a plurality of pairs of opposed apertures arranged in a spiral configuration and a support arm bolt having a distal end and a proximal end, wherein the distal end of each support arm bolt passes through a corresponding one of the first plurality of opposing apertures and engages a proximal end of the chute support arm in order to tighten the support arms over time.
Regarding Claim(s) 5, Rodriguez et al. teach an upper entry chute assembly coupled to an uppermost one of the first plurality of chute assembly sections; and a discharge chute assembly coupled to a lowermost one of the first plurality of chute assembly sections. An entry chute assembly and discharge chute assembly are seen at upper and lower portions of the chute shown in Figure 12.
Regarding Claim(s) 9, Rodriguez et al. teaches a base (1205), the center column assembly further including a base connector (1203) disposed between and operatively coupled to the base and the first center column segment (as illustrated in Figure 12).
Regarding Claim(s) 13, Rodriguez et al. teaches the center column assembly includes a cap segment coupled to the first center column segment. The upper portion of the column in Figure 12 is considered a cap segment.
Regarding Claim(s) 14, Rodriguez et al. teaches a method of constructing a spiral chute comprising: supporting a first center column segment (1201,1301) in a vertical orientation; and coupling a first plurality of chute assembly sections to the first center column segment, each chute assembly section including: a chute support arm (1310) having a proximal end and a distal end; a chute section (1304) coupled to the chute support arm; an outer wall support (1316) coupled to a distal end of the chute support arms; an outer wall segment (1315) coupled to the outer wall supports; wherein the proximal end of the chute support arm abuts the first center column segment. Rodriguez et al. fails to teach the first center column segment having a plurality of pairs of opposed apertures arranged in a spiral configuration; the chute support arm having a nut secured to the proximal end; and a support arm bolt having a distal end and a proximal end, wherein the distal end of each support arm bolt passes through the first center column segment and threadingly engages the nut at the proximal end of the chute support arm. '691 teaches a spiral staircase having a center column segment (2) having a plurality of pairs of opposed apertures (8, Figures 3 and 4 show the opposed apertures) in a spiral configuration (due to the spiral configuration of the steps seen in Figure 1), a support arm (12) having a proximal end (end closest to column) and a distal end (end furthest from column), the support arm having a nut (19) secured to the proximal end (as seen in Figures 3 and 4); a support arm bolt (4) having a distal end (the end that engages nut 19 in Figure 3) and a proximal end (the end bearing the head 4a of the bolt), wherein a distal end of each support arm bolt passes through a corresponding one of the first plurality of opposing apertures and threadingly engages the nut (19, "being screwed into the nut 19") at the proximal end of the chute support arm such that the proximal end of the support arm abuts the center column segment (as seen in Figures 3 and 4). '691 discloses this arrangement allows for the stair step to be tightened against the column if the step loosens over time ("the step takes play and creaks under the load, it is very easy to tighten it by increasing the tightening torque communicated to the tie rod"). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a plurality of pairs of opposed apertures arranged in a spiral configuration and a support arm bolt having a distal end and a proximal end, wherein the distal end of each support arm bolt passes through a corresponding one of the first plurality of opposing apertures and engages a proximal end of the chute support arm in order to tighten the support arms over time.
Regarding Claim(s) 17, Rodriguez et al. teaches securing a base (1205) to a support surface; and coupling a base connector (1203) to the base and the first center column segment.
Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. in view of '691 as applied to claim 1 above, and further in view of Tarlton et al. (USPN 4627529).
Regarding Claim(s) 4, Rodriguez et al. is considered to teach a second plurality of chute assembly section, as the sections could be separated into a first plurality and a second plurality. Rodriguez et al. fails to teach the center column assembly includes a second center column segment coupled to the first center column segment and the spiral chute further comprises a second plurality of chute assembly sections with each respective chute support arm abutting the second center column segment. Tarlton et al. teaches a spiral conveyor having plural center column segments (10A-10D) to provide modularity to accommodate the needs of the system [Col 3:8-15]. Further, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a second center column segment and a second plurality of chute assembly section to provide modularity to meet the needs of the application.
Regarding Claim(s) 16, Rodriguez et al. is considered to teach a second plurality of chute assembly section (as described above). Rodriguez et al. fails to teach coupling a second center column segment to the first center column segment; and coupling a second plurality of chute assembly sections to the second center column segments such that the respective chute support arms abut the second center column segment. Tarlton et al. teaches coupling a second center column segment (10B) to a first center column segment (10A). Further, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to couple a second center column segment to the first center column segment; and couple a second plurality of chute assembly sections to the second center column segments such that the respective chute support arms abut the second center column segment to provide modularity to meet the needs of the application.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. in view of '691 as applied to claim 1 above, and further in view of Lwali et al. (USPN 10793358).
Regarding Claim(s) 6, Rodriguez et al. fails to teach a side entry chute assembly disposed between the upper entry chute assembly and the discharge chute assembly. Lwali et al. (USPN 10793358) teaches a spiral chute having an upper entry chute assembly (110), a discharge chute assembly (60) and a side entry chute assembly (210). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to include a side entry chute assembly to allow articles to be introduced from a second location.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. in view of '691 as applied to claim 1 above, and further in view of Lynch et al. (USPN 695466).
Regarding Claim(s) 7, Rodriguez et al. teaches the limitations described above, yet fails to teach a handrail operatively coupled to the first plurality of chute assembly sections. Lynch et al. teaches a chute assembly (Figure 1) having a handrail (C2). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a handrail to reduce operator injury.

Allowable Subject Matter
Claims 2, 38, 10-12, 15 ,18 ,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 11155413 is the issued patent of the parent application. EP3945045A1 discloses a modular spiral chute.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/            Primary Examiner, Art Unit 3653